



Exhibit 10.2
FISCAL 2020 EXECUTIVE OFFICER BONUS PLAN AND EQUITY COMPENSATION


Bonus Plan


For the 12-month period ending June 30, 2020, each executive officer of
Cardiovascular Systems, Inc. (the “Company”) is eligible to receive cash
incentive compensation pursuant to the Fiscal 2020 Executive Officer Bonus Plan
(the “Bonus Plan”), based on the Company’s achievement of revenue and Adjusted
EBITDA financial goals for such period. Adjusted EBITDA is defined as EBITDA
with stock compensation added back into the calculation. In addition, Adjusted
EBITDA may be further adjusted by the Human Resources and Compensation Committee
to include or exclude the events set forth in Section 7(b) of the Company’s 2017
Equity Incentive Plan and other unforeseen expenses. Target bonus amounts are
weighted 75% for the revenue goal and 25% for the Adjusted EBITDA goal. Target
bonus levels as a percentage of base salary are 115% for the Chief Executive
Officer, 100% for the Chief Operating Officer, 75% for the Chief Financial
Officer and General Counsel, and 50% for the other executive officers. Depending
upon the Company’s performance against the goals, participants are eligible to
earn up to 200% of each of the Adjusted EBITDA and revenue portions of their
target bonus amount. The Bonus Plan criteria are the same for all of the
executive officers.


Long-Term Incentive Plan


Each executive officer of the Company received grants of restricted stock under
the fiscal 2020 long-term incentive plan on August 9, 2019. The restricted stock
grants were based on a target equity percentage of each executive officer’s base
salary, with 40% of such target amount allocated to time-vesting restricted
stock and 60% of such target amount allocated to performance-vesting restricted
stock; provided, that the performance-vesting restricted stock was granted to
each executive officer at 200% of the target number of shares allocated to
performance-vesting restricted stock, and any shares not earned will be
forfeited upon confirmation of performance achievement. Target equity grants as
a percentage of base salary are 450% for the Chief Executive Officer, 200% for
the Chief Operating Officer, 150% for the Chief Financial Officer, and 125% for
the other named executive officers.


The time-vesting restricted stock grants will vest in equal installments of 1/3
in August 2020, 2021 and 2022. The performance-vesting restricted stock grants
will vest based on the Company’s total shareholder return relative to total
shareholder return of the Company’s peer group (as determined by the Human
Resources and Compensation Committee), as measured by the closing prices of the
Company’s stock and the stock of the peer group members for the 90 trading days
preceding July 1, 2019 compared to the closing prices of the Company’s stock and
the stock of the peer group members for the 90 trading days preceding July 1,
2022. Vesting of the performance-vesting shares will be determined on the date
that the Company’s Form 10-K for the fiscal year ending June 30, 2022 is filed.





